Per Curiam.
The constitutionality of the act of 1905 (Pamph. L., p. 189) lias been recently affirmed by this court (Bergen and Dundee Railroad Co. v. State Board of Assessors, 45 Vroom 742), and needs no further discussion.
The Supreme Court, in the present case, held that the plaintiff in error was not entitled to the relief sought by reason of the way in which the facts were presented to-the state board of equalization, but sustained the power of that board under the statute creating it (Pamph. L. 1905, p. 123) to act upon a proper presentation of the facts. Since that decision this court has decided that the state board has not the power claimed for it. Jersey City v. Board of Equalization, 45 Vroom 753.
The necessary result is the affirmance of the judgment in the present case, and it is unnecessary to consider the question whether the state board of equalization has jurisdiction in cases of this character. The Supreme Court has recently decided adversely to this jurisdiction. Tuckerton Railroad Co. v. State Board of Assessors, ante p. 157.
The judgment is affirmed, with costs.
*738For affirmance — Magie, Chancellor, Garrison, Hendrickson, Pitney, Swayze, Reed, Trenchard, Bogert, Vredenburgh, Vroom, Green, Gray, Dill, J.J. 13.
For reversal — None.